Exhibit 10.7

THIRD AMENDMENT

THIS THIRD AMENDMENT (the “Amendment”) is dated and effective June 29, 2018 (the
“Effective Date”), by and among QTS Realty Trust, Inc., a Maryland corporation
(together with any successor general partner of the Operating Partnership, the
“Company”), QualityTech, LP, a Delaware limited partnership (the “Operating
Partnership”), Quality Technology Services, LLC, a Delaware limited liability
company and an affiliate of the Company (the “Employer”), and William H.
Schafer, an individual (“Executive”) (Executive, the Company, the Operating
Partnership, and the Employer, collectively, the “Parties”), with respect to the
following facts and circumstances:

RECITALS:

WHEREAS, Executive is currently employed as the Company’s Executive Vice
President –Finance and Accounting, pursuant to an Employment Agreement between
Executive and the Company, the Operating Partnership and the Employer, effective
April 3, 2017, as amended effective June 5, 2018 (the “Employment Agreement”);

WHEREAS, the Parties desire to amend the Employment Agreement through this
Amendment;

WHEREAS, the Parties each agree that nothing in this Amendment is a breach of
the Employment Agreement; and

WHEREAS, the Parties disagree about whether Section 4.1.3 applies to the current
facts and situation among the Parties, however the Parties agree that a
modification to the terms of that provision are appropriate in order to allow
the Parties to discuss Executive’s compensation.

NOW, THEREFORE, in consideration of the foregoing, and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

1.  Effective as of June 29, 2018, the last sentence of Section 4.1.3 (titled
“Good Reason”) of the Employment Agreement is amended by replacing the phrase
“one hundred twenty-eight (128) days” with the phrase “one hundred fifty-two
(152) days”.

2.  Effective as of June 29, 2018, the following sentence is added to the end of
Section 4.1.3: “For purposes of clarity, the Company and Executive agree that
Executive shall have until August 7, 2018 to give notice under this
Section 4.1.3 referencing the March 8, 2018 letter to Executive from Steve
Bloom, Chief People Officer of the Company.”

3.  This Amendment may be executed in counterparts, each of which will be deemed
an original but all of which together will constitute one and the same
instrument. Counterpart signature pages to this Amendment transmitted by
facsimile transmission, by electronic mail in portable document format (.pdf),
or by any other electronic means intended to preserve the original appearance of
a document, will have the same effect as physical delivery of the paper document
bearing an original signature.







--------------------------------------------------------------------------------

 



Signature page follows.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date set
forth above.

 

 

 

 

COMPANY

 

 

 

 

QTS Realty Trust, Inc.

 

 

 

 

By:

/s/ Shirley E. Goza

 

 

Name: Shirley E. Goza

 

 

Title: General Counsel & Secretary

 

 

 

 

OPERATING PARTNERSHIP

 

 

 

 

QualityTech, LP

 

 

 

 

By:

QTS Realty Trust, Inc., its general partner

 

 

 

 

By:

/s/ Shirley E. Goza

 

 

Name: Shirley E. Goza

 

 

Title: VP, General Counsel & Secretary

 

 

 

 

EMPLOYER

 

 

 

 

Quality Technology Services, LLC

 

 

 

 

By:

/s/ Shirley E. Goza

 

 

Name: Shirley E. Goza

 

 

Title: General Counsel & Secretary

 

 

 

 

EXECUTIVE:

 

 

 

 

/s/ William H. Shafer

 

William H. Shafer

 

2

--------------------------------------------------------------------------------